Citation Nr: 1231828	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the denial of Montgomery GI Bill (MGIB) benefits for training at Southern California University for Professional Studies is valid. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The appellant began serving on active duty in July 1993.  She is currently on active duty and is scheduled to be released in July 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the appellant's claims file was subsequently transferred to the VA RO in Buffalo, New York and then again to the VA RO in Muskogee, Oklahoma.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In her April 2008 VA Form 9, the appellant requested a hearing before a member of the Board.  The hearing was scheduled in July 2012 and she was notified.  She failed to appear for it, and has not provided an explanation for her absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on her appeal as if her request for a hearing was withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2011).

In September 2009, November 2011, and March 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1. The appellant was enrolled in courses at Southern California University for Professional Studies in December 2007.  

2. Southern California University for Professional Studies was not approved for Chapter 30 benefits by the State Approving Agency as a VA-approved institution.  


CONCLUSION OF LAW

Payment is not warranted for enrollment at Southern California University for Professional Studies.  38 U.S.C.A. §§ 3002 , 3014, 3034, 3452, 3672 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7020, 21.7070, 21.7120, 21.7122, 21.7222 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 21.32, 21.33 (2011).  The Veterans Claims Assistant Act of 2000 (VCAA) has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

Chapter 30 provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  An eligible Veteran is entitled to a monthly benefit for periods of time during which she is enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of educational assistance, for the individual's enrollment in any course or subject which a State Approving Agency (SAA) has approved as provided in section 21.7220 and which forms a part of a program of education as defined in section 21.7020(b)(23).  Restrictions on this general rule are stated in section 21.7222(b).  38 U.S.C.A. §§ 3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education is any unit course or subject or combination of courses or subjects which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).  However, VA will not pay educational assistance for an enrollment in any course that has not been approved by an SAA or by VA when that agency acts as an SAA.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law requires specific State or VA course approval for Chapter 30 benefits.

In October 2007, the appellant applied for MGIB benefits for attendance at Southern California University for Professional Studies Online Juris Doctor Program.  An internal VA On-Line Approval File Report found in the Web Enhanced Approval Management System (WEAMS) showed that courses at Southern California University for Professional Studies were not approved for MGIB benefits.  Instead, they were approved for Vocation Rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code. 

In her March 2008 Notice of Disagreement and April 2008 VA Form 9, the appellant argued that active duty personnel were not notified that they could only seek benefits for attendance at approved institutions, and that she thought she could attend any institution and receive benefits.  As a result, she asserts that MGIB benefits should be granted for her program of study even though it was not approved by a SAA or VA.  

Although the Board is sympathetic to the appellant's assertion she did not know that only approved programs are eligible for MGIB benefits, the law is dispositive of this issue.  The educational program was not approved by VA for MGIB benefits.  As such, the appellant's claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

MGIB benefits for training at Southern California University for Professional Studies are denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


